Name: Commission Regulation (EEC) No 3696/83 of 22 December 1983 extending Regulations (EEC) No 1339/82 and (EEC) No 3432/82 fixing, in respect of the 1981 and 1982 crops, export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368/36 Official Journal of the European Communities 29 . 12. 83 COMMISSION REGULATION (EEC) No 3696/83 of 22 December 1983 extending Regulations (EEC) No 1339/82 and (EEC) No 3432/82 fixing, in respect of the 1981 and 1982 crops, export refunds for raw tobacco whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from 1981 and 1982 crops respectively by Commission Regulation (EEC) No 1339/82 of 28 May 1982 (3), as last amended by Regu ­ lation (EEC) No 1632/83 (4), and Commission Regula ­ tion (EEC) No 3432/82 of 17 December 1982 0 ; Whereas the final date for granting those refunds was set at 31 December 1983 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds for these varieties until 30 June 1984, in order to enable those exports to be carried out : Article 1 1 . In Article 3 of Regulation (EEC) No 1339/82, '31 December 1983 ' is hereby replaced by '30 June 1984'. 2 . In! Article 2 of Regulation (EEC) No 3432/82, '31 December 1983 ' is hereby replaced by '30 June 1984'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 27 . (3 OJ No L 150, 29 . 5 . 1982, p. 89 . (4) OJ No L 160, 18 . 6 . 1983, p . 22. O OJ No L 361 , 22. 12. 1982, p . 17 .